Exhibit 10.36

TIME-BASED RESTRICTED STOCK UNIT AGREEMENT (US)

This Restricted Stock Unit Agreement (this “Agreement”), dated as of
                     (the “Grant Date”), is made by and between Digital Realty
Trust, Inc., a Maryland corporation (the “Company”) and                     
(“Grantee”).

WHEREAS, the Company maintains the First Amended and Restated Digital Realty
Trust, Inc., Digital Services, Inc. and Digital Realty Trust, L.P. 2004
Incentive Award Plan (as amended from time to time, the “Plan”);

WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);

WHEREAS, Section 8.6 of the Plan provides for the issuance of Restricted Stock
Units (“RSUs”);

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company and its
stockholders to issue RSUs to Grantee as an inducement to enter into or remain
in the service of the Company, Digital Realty Trust, L.P. (the “Partnership”) or
any Subsidiary, and as an additional incentive during such service, and has
advised the Company thereof.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1. Issuance of Award of RSUs. Pursuant to the Plan, in consideration of
Grantee’s agreement to provide services to the Company, the Partnership or any
Subsidiary (as applicable), the Company hereby issues to the Grantee an award of
                     RSUs. Each RSU that vests shall represent the right to
receive payment, in accordance with this Agreement, of one share of the
Company’s common stock, par value $0.01 per share (the “Common Stock”). Unless
and until an RSU vests, Grantee will have no right to payment in respect of any
such RSU. Prior to actual payment in respect of any vested RSU, such RSU will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

2. Dividend Equivalents. Each RSU granted hereunder is hereby granted in tandem
with a corresponding Dividend Equivalent, which Dividend Equivalent shall remain
outstanding from the Grant Date until the earlier of the payment or forfeiture
of the RSU to which it corresponds. Pursuant to each outstanding Dividend
Equivalent, Grantee shall be entitled to receive payments equal to dividends
paid, if any, on the shares of Common Stock underlying the RSU to which such
Dividend Equivalent relates, payable in the same form and amounts as dividends
paid to each holder of a share of Common Stock. Each such payment shall be made
no later than thirty (30) days following the applicable dividend payment date.
Dividend Equivalents shall not entitle Grantee to any payments relating to
dividends paid after the earlier to occur of the payment or forfeiture of the
RSU underlying such Dividend Equivalent. In addition, notwithstanding the
foregoing, in the event of a termination of Grantee’s status as a Services
Provider for any reason, Grantee shall not be entitled to any Dividend
Equivalent payments with respect to dividends declared prior to the date of such
termination on shares of Common Stock underlying RSUs which are unvested as of
the date of such termination (after taking into account any accelerated vesting
that occurs in connection with such termination). Dividend Equivalents and any
amounts that may become distributable in respect thereof shall be treated
separately from the RSUs and the rights arising in connection therewith for
purposes of the designation of time and form of payments required by
Section 409A of the Code.

 

1



--------------------------------------------------------------------------------

3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.

(a) “Disability” means a disability that qualifies or, had Grantee been a
participant, would qualify Grantee to receive long-term disability payments
under the Company’s group long-term disability insurance plan or program, as it
may be amended from time to time.

(b) “Qualifying Termination” means a termination of Grantee’s status as a
Service Provider by reason of (i) Grantee’s death, or (ii) a termination by the
Company, the Partnership or any Subsidiary due to Grantee’s disability.

(c) “Service Provider” means an Employee, Consultant or member of the Board. For
purposes of this Agreement, a Grantee who is both an Employee and a member of
the Board shall not cease to be a Service Provider unless and until his or her
status as both an Employee and Board member has terminated. In addition, unless
otherwise determined by the Committee, a Grantee shall not cease to be a Service
Provider in the case of a termination of the Grantee’s employment or
directorship where there is established a continuing consulting relationship
between the Grantee and the Company, the Partnership or any Subsidiary.

4. RSUs and Dividend Equivalents Subject to the Plan; Ownership and Transfer
Restrictions.

(a) The RSUs and Dividend Equivalents are subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference, including,
without limitation, the restrictions on transfer set forth in Section 10.3 of
the Plan and the REIT restrictions set forth in Section 15.15 of the Plan.

(b) Without limiting the foregoing, the RSUs and Common Stock issuable with
respect thereto shall be subject to the restrictions on ownership and transfer
set forth in the Articles of Amendment and Restatement of the Company, as
amended and supplemented from time to time.

5. Vesting.

(a) Time Vesting. Subject to Sections 5(b) and (c) below, the RSUs will vest and
become nonforfeitable in accordance with and subject to the time vesting
schedule set forth on Exhibit A attached hereto, subject to Grantee’s continued
status as a Service Provider through each applicable vesting date.

(b) Change in Control. Notwithstanding the foregoing, in the event of the
consummation of a Change in Control, the RSUs will vest in full and become
nonforfeitable immediately prior to such Change in Control, subject to Grantee’s
continued status as a Service Provider until at least immediately prior to such
Change in Control.

(c) Qualifying Termination. In the event that Grantee incurs a Qualifying
Termination, the RSUs will vest in full and become nonforfeitable upon such
Qualifying Termination.

6. Effect of Termination of Service. Subject to Section 5(c) above, in the event
of the termination of Grantee’s status as a Service Provider for any reason, any
and all RSUs that have not vested as of the date on which Grantee’s status as a
Service Provider terminates (after taking into account any accelerated vesting
that occurs in connection with such termination) will automatically be cancelled
and forfeited without payment of any consideration therefor, and Grantee shall
have no further right or interest in or with respect to such RSUs. No RSUs which
have not vested as of the date on which Grantee’s status as a Service Provider
terminates shall thereafter become vested.

 

2



--------------------------------------------------------------------------------

7. Payment. Payments in respect of any RSUs that vest in accordance herewith
shall be made to Grantee (or in the event of Grantee’s death, to his or her
estate) in whole shares of Stock, and any fractional share will be rounded to
the nearest whole share; provided, however, that in no event shall the aggregate
number of RSUs that vest or become payable hereunder exceed the total number of
RSUs set forth in Section 1 of this Agreement. The Company shall make such
payments as soon as practicable after the applicable vesting date, but in any
event within thirty (30) days after such vesting date, provided that, in the
event of vesting upon a Change in Control under Section 5(b) above, such payment
shall be made or deemed made immediately preceding and effective upon the
occurrence of such Change in Control.

8. Restrictions on New Shares. In the event that the RSUs are changed into or
exchanged for a different number or kind of securities of the Company or of
another corporation or other entity by reason of merger, consolidation,
recapitalization, reclassification, stock split, stock dividend or combination
of shares, such new or additional or different securities which are issued upon
conversion of or in exchange or substitution for RSUs which are then subject to
vesting shall be subject to the same vesting conditions, unless the Committee
provides for the vesting or the RSUs underlying the distribution of the new or
additional or different securities.

9. Conditions to Issuance of Stock Certificates. Shares of Common Stock issued
as payment for the RSUs may be either previously authorized but unissued shares
or issued shares which have then been reacquired by the Company. Upon issuance,
such shares shall be fully paid and nonassessable. The shares of stock issued
pursuant to this Agreement shall be held in book entry form and no certificates
shall be issued therefor; provided however, that certificates may be issued for
shares of stock issued pursuant to this Agreement at the request of the holder
and in accordance with the Articles of Amendment and Restatement of the Company,
as amended and supplemented from time to time, and the Amended and Restated
Bylaws of the Company, as amended and supplemented from time to time, upon the
fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience; and

(e) The receipt by the Company of full payment for any applicable withholding or
other employment tax or required payments with respect to any such shares to the
Company with respect to the issuance or vesting of such shares.

In the event that the Company delays a distribution or payment in settlement of
RSUs because it reasonably determines that the issuance of shares of Common
Stock in settlement of RSUs will violate federal securities laws or other
applicable law, such distribution or payment shall be made at the earliest date
at which the Company reasonably determines that the making of such distribution
or payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). The Company shall not delay any payment if such
delay will result in a violation of Section 409A of the Code.

10. Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any shares of Common Stock

 

3



--------------------------------------------------------------------------------

deliverable hereunder unless and until certificates representing such shares of
Stock will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Grantee or any person claiming
under or through Grantee.

11. Tax Withholding. The Company, the Services Company, the Partnership or any
Subsidiary shall have the authority and the right to deduct or withhold, or
require Grantee to remit to the Company, the Services Company, the Partnership
or any Subsidiary, as applicable, an amount sufficient to satisfy federal,
state, local and foreign taxes (including Grantee’s FICA obligation) required by
law to be withheld with respect to the issuance, vesting or payment of the RSUs
and the Dividend Equivalents. The Committee may in its discretion and in
satisfaction of the foregoing requirement allow Grantee to elect to have the
Company or the Employer, as applicable, withhold shares of Common Stock
otherwise issuable under such award (or allow the return of shares of Common
Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan or this Agreement, the number of
shares of Common Stock which may be withheld with respect to the issuance,
vesting or payment of the RSUs in order to satisfy Grantee’s income and payroll
tax liabilities with respect to the issuance, vesting or payment of the RSUs and
the Dividend Equivalents shall be limited to the number of shares which have a
fair market value on the date of withholding equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for tax income
and payroll tax purposes that are applicable to such supplemental taxable
income.

12. Remedies. Grantee shall be liable to the Company for all costs and damages,
including incidental and consequential damages, resulting from a disposition of
the RSUs which is in violation of the provisions of this Agreement. Without
limiting the generality of the foregoing, Grantee agrees that the Company shall
be entitled to obtain specific performance of the obligations of Grantee under
this Agreement and immediate injunctive relief in the event any action or
proceeding is brought in equity to enforce the same. Grantee will not urge as a
defense that there is an adequate remedy at law.

13. Restrictions on Public Sale by Grantee. To the extent not inconsistent with
applicable law, Grantee agrees not to effect any sale or distribution of the
RSUs or any similar security of the Company, or any securities convertible into
or exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act, during the fourteen (14) days prior to, and
during the up to 90 day period beginning on, the date of the pricing of any
public or private debt or equity securities offering by the Company (except as
part of such offering), if and to the extent requested in writing by the
Partnership or the Company in the case of a non-underwritten public or private
offering or if and to the extent requested in writing by the managing
underwriter or underwriters (or initial purchaser or initial purchasers, as the
case may be) and consented to by the Company, which consent may be given or
withheld in the Company’s sole and absolute discretion, in the case of an
underwritten public or private offering (such agreement to be in the form of
lock-up agreement provided by the Company or managing underwriter or
underwriters, as the case may be).

14. Conformity to Securities Laws. Grantee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
all applicable federal and state laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3
of the Exchange Act) and to such approvals by any listing, regulatory or other
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the RSUs are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan, this Agreement and the RSUs shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.

15. Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued

 

4



--------------------------------------------------------------------------------

thereunder, including without limitation any such regulations or other guidance
that may be issued after the effective date of this Agreement. Notwithstanding
any provision of this Agreement to the contrary, in the event that following the
effective date of this Agreement, the Company determines that the RSUs may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
effective date of this Agreement ), the Company may adopt such amendments to
this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect ), or take any other actions,
that the Company determines are necessary or appropriate to (a) exempt the RSUs
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 15 shall not create any obligation on the
part of the Company, the Partnership or any Subsidiary to adopt any such
amendment, policy or procedure or take any such other action. For purposes of
Section 409A of the Code, any right to a series of payments pursuant to this
Agreement shall be treated as a right to a series of separate payments.

16. No Right to Continued Service. Nothing in this Agreement shall confer upon
Grantee any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge Grantee at any time for any reason
whatsoever, with or without cause.

17. Miscellaneous.

(a) Incorporation of the Plan. This Agreement is made under and subject to and
governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, Grantee
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof.

(b) Clawback. This award, the RSUs and the shares of Common Stock issuable with
respect to the RSUs shall be subject to any clawback or recoupment policy
currently in effect or as may be adopted by the Company, as may be amended from
time to time.

(c) Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company.

(d) Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties. Except as
set forth in Section 15 above, this Agreement may not be amended except in an
instrument in writing signed on behalf of each of the parties hereto and
approved by the Committee. No amendment, supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

(e) Severability. If for any reason one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.

 

5



--------------------------------------------------------------------------------

(f) Titles. The titles, captions or headings of the Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same instrument.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, without regard to any otherwise governing principles of
conflicts of law that would choose the law of any state other than the State of
California.

(i) Notices. Any notice to be given by Grantee under the terms of this Agreement
shall be addressed to the General Counsel of the Company at the Company’s
address set forth in Exhibit A attached hereto. Any notice to be given to
Grantee shall be addressed to him or her at Grantee’s then current address on
the books and records of the Company. By a notice given pursuant to this
Section 17(i), either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to Grantee
shall, if Grantee is then deceased, be given to Grantee’s personal
representative if such representative has previously informed the Company of his
or her status and address by written notice under this Section 17(i) (and the
Company shall be entitled to rely on any such notice provided to it that it in
good faith believes to be true and correct, with no duty of inquiry). Any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon personal delivery or upon deposit in the United States
mail by certified mail, with postage and fees prepaid, addressed as set forth
above or upon confirmation of delivery by a nationally recognized overnight
delivery service.

(j) Spousal Consent. As a condition to the Company’s and its Subsidiaries’
obligations under this Agreement, the spouse of Grantee, if any, shall execute
and deliver to the Company the Consent of Spouse attached hereto as Exhibit B.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

DIGITAL REALTY TRUST, INC., a Maryland corporation By:  

 

Name:   Michael F. Foust Title:   Chief Executive Officer

Grantee hereby accepts and agrees to be bound by all

of the terms and conditions of this Agreement.

 

 

 

7



--------------------------------------------------------------------------------

Exhibit A

Vesting Schedule and Notice Address

Time Vesting Schedule

Company Address

4 Embarcadero Center

Suite 3200

San Francisco, California 94111



--------------------------------------------------------------------------------

Exhibit B

CONSENT OF SPOUSE

I,             , spouse of [            ], have read and approve the foregoing
Restricted Stock Unit Agreement (the “Agreement”) and all exhibits thereto and
the Plan (as defined in the Agreement). In consideration of the granting to my
spouse of the restricted stock units of Digital Realty Trust, Inc. (the
“Company”) as set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights and taking of all
actions under the Agreement and all exhibits thereto and agree to be bound by
the provisions of the Agreement and all exhibits thereto insofar as I may have
any rights in said Agreement or any exhibits thereto or any shares issued
pursuant thereto under the community property laws or similar laws relating to
marital property in effect in the state of our residence as of the date of the
signing of the foregoing Agreement and exhibits thereto or otherwise. I
understand that this Consent of Spouse may not be altered, amended, modified or
revoked other than by a writing signed by me and the Company.

 

Grant Date:  

 

By:  

 

Print name:  

 

Dated:  

If applicable, you must print, complete and return this Consent of Spouse to

hrdirect@digitalrealty.com. Please only print and return this page.